Exhibit 10.1

EXHIBIT C

NON-COMPETITION

AND NON-SOLICITATION AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of [            ], 2006, is made by
and between DIVIDEND CAPITAL TRUST INC., a Maryland corporation (the “REIT”) and
[EVAN H. ZUCKER / JAMES R. MULVIHILL] (the “Principal”).

RECITALS

WHEREAS, pursuant to the Contribution Agreement, dated as of July [__], 2006
(the “Contribution Agreement”), by and among the REIT, Dividend Capital
Operating Partnership LP, a Delaware limited partnership (the “Operating
Partnership”), and Dividend Capital Advisors Group LLC, a Colorado limited
liability company (the “Advisor Parent”), the Advisor Parent has contributed all
of the outstanding membership interests in Dividend Capital Advisors LLC, a
Colorado limited liability company (the “Advisor”), to the Operating Partnership
in exchange for units of limited partnership interest in the Operating
Partnership (“OP Units”) that are exchangeable under certain circumstances for
Common Shares of the REIT;

WHEREAS, the REIT and the Advisor are parties to an Amended and Restated
Advisory Agreement, dated as of November 21, 2003, pursuant to which the Advisor
provides various services to the REIT;

WHEREAS, the Principal indirectly owns a membership interest in the Advisor
through the Advisor Parent, and has been actively engaged in the provision of
services by the Advisor to the REIT; and

WHEREAS, the execution and delivery of this Agreement is required under the
Contribution Agreement.

NOW, THEREFORE, the parties agree as follows:

Section 1. Term. Except as otherwise expressly provided in this Agreement, this
Agreement shall have a term of three years commencing on the date of this
Agreement (the “Restricted Period”).

Section 2. Covenant Against Competition.

(a) Subject to Section 2(b) below, during the Restricted Period, the Principal
shall not, individually or together with another Person, directly or indirectly,
(i) engage in the Business for his own account, (ii) render any managerial or
consulting or other services to any Person who or which is engaged in the
Business (other than the REIT, the Operating Partnership or any of their
respective Subsidiaries), or (iii) become a partner, member, manager,
shareholder, principal, agent, employee, trustee or consultant of any Person
engaged in the Business (other than the REIT, the Operating Partnership or any
of their respective Subsidiaries); provided, that the restrictions set forth in
this Section 2(a) shall not apply and shall become null and void in their
entirety if at any time a representative of the Advisor Parent is not serving as
a director on the Board of Directors of the REIT as a result of the REIT’s
breach of the provisions of Section 5.9 of the Contribution Agreement, which
provisions obligate the REIT to nominate an individual designated by the Advisor
Parent to the board of directors of the REIT at the REIT’s annual stockholders’
meetings to be held in 2007, 2008, and 2009, in each case to serve a one-year
term, provided that such obligation terminates if at any time the persons who on
the Closing Date of the

 

1



--------------------------------------------------------------------------------

Contribution Agreement are the beneficial owners of the outstanding interests in
the Advisor Parent together with certain other specified persons cease to
beneficially own, directly or indirectly, an aggregate of at least 5,000,000 of
the OP Units received pursuant to the Contribution Agreement.

(b) Notwithstanding the provisions of Section 2(a), the Principal is expressly
permitted to:

(i) own or acquire, directly or indirectly, solely as an investment, securities
of any Person which are traded on any national securities exchange or NASDAQ or
in the over-the-counter market if the Principal (A) does not control such Person
and is not a member of a group that controls such Person and (B) does not,
directly or indirectly, own 5% or more of any class of equity securities of such
Person;

(ii) become associated with a specific division, group or department of any
Person engaged in the Business, if the division, group or department with which
the Principal becomes associated is not itself engaged in the Business and the
Principal does not provide any services, assistance or advice to the division,
group or department of such Person which is engaged in the Business;

(iii) acquire an interest in any Person engaged in the Business, solely as an
investment, if the fair market value of any industrial real estate owned,
acquired, developed or managed by such Person does not constitute more than 20%
of the fair market value of all real estate owned, acquired, developed or
managed by such Person;

(iv) invest in any pooled investment vehicle or fund which is managed by and/or
includes capital provided by unaffiliated third parties;

(v) engage in any and all activities as a partner, member, manager, shareholder,
principal, agent, employee, trustee, consultant, director, executive or
otherwise, in respect of any fund that owns, acquires, develops or manages real
estate if the fair market value of any real estate that is industrial real
estate owned, acquired, developed or managed by such fund does not constitute
more than 20% of the fair market value of all real estate owned, acquired,
developed or managed by such fund; provided, that to the extent that such fund
allows third-party participation in connection with the industrial real estate
component of any such real estate located in Mexico, the Principal shall cause
such fund to offer the REIT the first opportunity to negotiate for such
participation and if such offer is accepted by the REIT to negotiate such
participation in good faith (for the avoidance of doubt, this clause (v) shall
not apply to activities in respect of any of the DCTRT Entities referred to in
clause (vi) below); and

(vi) engage in any and all activities as a partner, member, manager,
shareholder, principal, agent employee, trustee, consultant, director, executive
or otherwise, in respect of (A) Dividend Capital Total Realty Trust and a fund
with similar investment objectives for accredited investors that enters into an
agreement with the REIT that is substantially identical to the Joint Venture
Agreement (as defined in the Contribution Agreement) (collectively, the “DCTRT
Entities”), and (B) any advisor to the DCTRT Entities; provided, that if (and
only for so long as) the exclusivity provisions of the Joint Venture Agreement
are not in effect, the Principal shall not actively participate in the
procurement, sourcing or identification of acquisition or investment
opportunities in respect of industrial real estate on behalf of either of the
DCTRT Entities; it being understood that, for the avoidance of doubt,
participation on investment or similar committees with respect to such
acquisition or investment opportunities (which committees are authorized to
approve investments but are not authorized to, and do not, participate in
procuring, sourcing or identifying industrial real estate acquisitions or
investments) shall not be deemed active participation in such procurement,
sourcing or identification.

 

2



--------------------------------------------------------------------------------

(c) For purposes of this Section 2, “Business” means commercial activity
comprising any one or more of the ownership, acquisition, development or
management of industrial real estate located anywhere in North America.

(d) The Principal acknowledges the following provisions of Colorado law, set
forth in Colorado Revised Statutes §8-2-113(2):

“Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

(a) Any contract for the purchase and sale of a business or the assets of a
business;

(b) Any contract for the protection of trade secrets;

(c) Any contract provision providing for the recovery of the expense of
educating and training an employee who has served an employer for a period of
less than two years;

(d) Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.”

The Principal acknowledges that this Agreement is executed in connection with a
contract for the purchase and sale of a business under §8-2-113(2)(a) and for
the protection of trade secrets under §8-2-113(2)(b), and is intended to protect
the confidential information and trade secrets of the Company. The Principal
also acknowledges that he is an executive or manager within the meaning of
§8-2-113(2)(d).

Section 3. Non-Solicitation of Employees. The Principal shall not, during the
Restricted Period, directly or indirectly, knowingly solicit or entice to leave
employment or employ any person who is an employee (or person who was an
employee within three months of the applicable date) of the REIT, the Operating
Partnership or any of their respective Subsidiaries; provided, that the
foregoing shall not prohibit any general solicitation for employees or public
advertising of employment opportunities (including through the use of employment
agencies) not specifically directed at any such employees.

Section 4. Remedies upon Breach; Severability; Consent to Jurisdiction and
Service of Process.

(a) If the Principal breaches, or threatens to commit a breach of, any of the
provisions of Sections 2 or 3 of this Agreement (the “Restrictive Covenants”),
in addition to any other remedies that may be available at law or in equity, the
REIT and the Operating Partnership shall have the right to seek specific
performance of the Restrictive Covenants (without posting any bond) by the
United States District Court for the District of Colorado or any court of the
State of Colorado located in the County of Denver (each a “Chosen Court”),
including, without limitation the right to an entry against the Principal of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such Restrictive Covenants, it being acknowledged and agreed that
any such breach or threatened breach may cause irreparable injury to the REIT
and the Operating Partnership.

(b) If any Chosen Court determines that any of the Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portions.

 

3



--------------------------------------------------------------------------------

(c) If any Chosen Court determines that any of the Restrictive Covenants, or any
part thereof, is unenforceable because of the duration of such provision or the
area or business covered thereby, such Chosen Court shall have the power to
reduce the duration or area or business covered by such provisions and, in its
reduced form, such provision shall then be enforceable and shall be enforced.

(d) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
CHOSEN COURTS IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, AND AGREES THAT
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH CHOSEN COURT
(AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER OBJECTION
TO VENUE THEREIN); PROVIDED, THAT SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE
PURPOSE REFERRED TO IN THIS SECTION 4 AND SHALL NOT BE DEEMED TO BE A GENERAL
SUBMISSION TO THE JURISDICTION OF SAID CHOSEN COURTS OR IN THE STATE OF COLORADO
OTHER THAN FOR SUCH PURPOSE. Any and all process may be served in any action,
suit or proceeding arising in connection with this Agreement by complying with
the provisions of Section 5. Such service of process shall have the same effect
as if the party being served were a resident in the State of Colorado and had
been lawfully served with such process in such jurisdiction. The parties hereby
waive all claims of error by reason of such service. Nothing herein shall affect
the right of any party to service of process in any other manner permitted by
Law or to commence legal proceedings or otherwise proceed against the other in
any other jurisdiction to enforce judgments or rulings of the aforementioned
Chosen Courts.

Section 5. Notices. All notices, requests and other communications under this
Agreement must be in writing and will be deemed to have been duly given upon
receipt to the parties at the following addresses or facsimiles (or at such
other address or facsimile) for a party as shall be specified by the notice:

If to the REIT:

Dividend Capital Trust

518 Seventeenth Street, Suite 1700

Denver, Colorado 80202

Attention: Chief Executive Officer

Facsimile: (303) 228-2200

If to the Principal:

Dividend Capital Advisors Group LLC

518 Seventeenth Street, Suite 1700

Denver, Colorado 80202

Attention: [Evan H. Zucker] / [James R. Mulvihill]

Facsimile: (303) 228-2200

Section 6. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings as assigned to them in the
Contribution Agreement.

 

4



--------------------------------------------------------------------------------

Section 7. Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect, to the matters covered herein and
supersedes any prior agreement with respect to such matters.

Section 8. Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties hereto or, in the case of a waiver, by
the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

Section 9. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT REGARD FOR THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

Section 10. Successors and Assigns. The REIT may assign this Agreement and its
rights and obligations hereunder to any successor in interest to its business or
to an Affiliate. This Agreement shall be binding upon, and shall inure to the
benefit of, the Principal and the REIT and their respective heirs, executors,
personal representatives, successors and permitted assigns.

Section 11. Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

Section 12. Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 13. Interpretation. The parties hereto acknowledge and agree that
(i) each party hereto and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision, (ii) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
(iii) the terms and provisions of this Agreement shall be construed fairly as to
all parties hereto, regardless of which party was generally responsible for the
preparation of this Agreement.

Section 14. Notification. During the Restricted Period, the Principal hereby
agrees and authorizes the REIT to notify any future employer of the Principal of
the terms of this Agreement and the Principal’s obligations hereunder.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

DIVIDEND CAPITAL TRUST, INC. By:        Name:   Title:

THE PRINCIPAL

By:        [Evan H. Zucker / James R. Mulvihill]

Non-Competition and Non-Solicitation Agreement